Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly entered claim 15 excludes fiber, which is required in the original claim set.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-332035 (Sho), the machine translation of which is relied upon herein.
With respect to claim 1, Sho teaches a separator for a fuel cell comprising a thermoplastic resin sheet containing 2 or more kinds of conductive powder (PP 0010).  The resin sheet may be a nonwoven fabric (PP 0027).  The nonwoven fabric may be made up of 72 parts of artificial graphite (particles), 8 parts of a carbon fiber, and 22 parts of nonwoven fabric of polyphenylene sulfide resin (PP 0060).  The conductive material is used to improve conductivity (PP 0005) and therefore must have a higher conductivity than the resin. Examiner notes that the same materials are used by the art as in the instant (see claims 2-3) therefore graphite is more conductive than polyphenylene sulfide fibers. 
With respect to claim 3, the polyphenylene sulfide resin may be a polyphenylene sulfide resin fiber (PP 0059).
With respect to claims 9-11, the carbon fibers have a diameter of 1 to 20 m (PP 0039), which has significant overlap with the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-332035 (Sho) as applied to claim 1 above, and further in view of US PGPub 2011/0143262 (Fultz).
Sho teaches the separator as discussed above, wherein the thermoplastic may be a polyvinyl chloride or polyamide resin (PP 0016), but fails to teach aramid fibers.  Fultz teaches diffusion layers which may be used in a fuel cell (PP 0007).  Useful fibers for the diffusion layers may be polyvinyl chloride, polyamide, or aromatic polyamide fibers (amarid fibers) (PP 0023).  It would have been obvious to one of ordinary skill in the art at the time of filing to use aromatic polyamide fibers of Fultz for the polyamide fibers of Sho since they are disclosed as functional equivalents in a fuel cell environment.  If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-332035 (Sho) as applied to claim 1 above, and further in view of US PGPub 2015/0340713 (Tanno).
Sho teaches the separator as discussed above, wherein one exemplified graphite has an average particle diameter of 150 m (PP 0059), but fails to teach particles having the average particle diameter claimed.  Tanno teaches a fuel cell separator (PP 0019) wherein a graphite powder may have a mean particle size of 10 to 130 m, in view of maintaining voids between the graphite particles at a m, as taught by Tanno for the graphite of Sho in order to suppress the formation of surface irregularities of the separator. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-332035 (Sho) as applied to claim 1 above, and further in view of US PGPub 2008/0107949 (Yoshie).

Sho teaches the separator as discussed above, but fails to teach a surface treatment on the carbon fibers.  Yoshie teaches a fuel cell comprising a separator (PP 0040) wherein the separator has sufficient water repellent in order to prevent the entry of the liquid fuel from regions other than the holes to ensure design efficiency.  The separating layer may includes carbon fibers which are surface treated to be water repellent (PP 0186).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a water repellent surface treatment on the carbon fibers of Sho in order to prevent the entry of the liquid fuel from regions other than the holes to ensure design efficiency, as taught by Yoshie.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-332035 (Sho) and US PGPub 2008/0107949 (Yoshie) as applied to claim 12 above, and further in view of US Patent 5620807 (Mussell).
In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-332035 (Sho) as applied to claim 1 above, and further in view of US Patent 4048980 (Googin).
Sho teaches the separator as discussed above, but fails to teach the specifics of the carbon fibers.  Googin teaches that fibrous graphite is a known material for carbon fibers (column 4, lines 40-43).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known carbon fibers, including the fibrous graphite or Googin, for the carbon fibers of Sho. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
	
	Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant argues that Sho does not teach the amended limitations with respect to the graphite particles in instant claim 1.  The examiner respectfully disagrees. As written, the claims allows for the graphite particles to be graphite or a graphite interlayer compound (emphasis added).  As discussed above, Sho teaches that the graphite particles are graphite, and therefore reads on the limitations of instant claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759